Fourth Court of Appeals
                                  San Antonio, Texas
                                         May 27, 2015

                                      No. 04-15-00253-CV

                      IN THE INTEREST OF N.I.V.S. AND M.C.V.S.,

                  From the 224th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2015-CI-04420
                          Honorable Gloria Saldana, Judge Presiding


                                         ORDER
        On May 19, 2015, we ordered appellant Sandra Sandoval, within ten days of the date of
our order, to pay the filing fee for this appeal, or to provide written proof that she was excused
by statute or rule from paying the filing fee. On May 27, 2015, appellant paid the filing fee for
this appeal. Therefore, the clerk’s record and the reporter’s record are due no later than August
20, 2015.


                                                    _________________________________
                                                    Karen Angelini, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 27th day of May, 2015.



                                                    ___________________________________
                                                    Keith E. Hottle
                                                    Clerk of Court